Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered July 27, 1992, convicting him of robbery in the second degree and burglary in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence seized from the defendant.
Ordered that the judgment is affirmed.
*685The defendant’s contention that he was prejudiced by comments of the Assistant District Attorney during the Grand Jury proceeding was forfeited by his failure to move to dismiss the indictment on this ground (see, CPL 210.20 [1] [c]; 255.20 [3]; People v Iannone, 45 NY2d 589). Moreover, the contention is unpreserved for appellate review (see, CPL 470.05 [2]; People v Hodge, 141 AD2d 843, 844), and, in any event, is meritless.
Furthermore, we disagree with the defendant’s contention that the Supreme Court erred in denying suppression of an imitation handgun recovered from the defendant prior to his arrest.
We find that the defendant’s remaining contentions are without merit. Thompson, J. P., Rosenblatt, Copertino and Hart, JJ., concur.